DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
4.	Claims 1-14 are objected to because of the following informalities:  
In line 7 of claim 1: “… a distance d1 …” should be changed into --… a distance …--; 
In line 9 of claim 1: “… a distance d2 …” should be changed into --… a distance …--; 
In line 5 of claim 3: “… cell or …” should be changed into --… cell and …--; 
In line 2 of claim 5: “… wherein …” should be changed into --… wherein: …--; 
In line 3 of claim 5: “… a light source, and …” should be changed into --… a light source; and …--; 
In line 5 of claim 6: “… image signal, and …” should be changed into --… image signal; and …--; and 
In line 2 of claim 12: “… wherein …” should be changed into --… wherein: …--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  
by Erinjippurath (U.S. Pub. No. 2014/0049734 A1).

As to claim 1, Erinjippurath (Figs. 4-6) teaches a display apparatus (the dual LCD panel display; Fig. 5) comprising: 
a display panel (a laminated color LCD stack, a holographic midstream diffuser 718, a laminated achromatic LCD stack, CROSS BEF 706 and 708, DBEF-D 710, a bulk diffuser 704, a backlight 701 and a reflector 700; Fig. 5) in which a display image is generated by light passing through a rear liquid crystal cell (a laminated achromatic LCD stack) and a front liquid crystal cell (a laminated color LCD stack), and including a diffusion layer (a holographic midstream diffuser 718) arranged between the front liquid crystal cell (the laminated color LCD stack) and the rear liquid crystal cell (the laminated achromatic LCD stack) (Fig. 5), 
wherein a distance d1 between the diffusion layer  (the holographic midstream diffuser 718) and the front liquid crystal cell (the laminated color LCD stack) is less than a distance d2 between the diffusion layer (the holographic midstream diffuser 718) and the rear liquid crystal cell (the laminated achromatic LCD stack) (Fig. 5).

As to claim 2, Erinjippurath teaches 
wherein the diffusion layer (the holographic midstream diffuser 718) is arranged to be adjacent to the front liquid crystal cell (the laminated color LCD stack) (Fig. 5).

As to claim 4, Erinjippurath teaches further comprising: 
a backlight (a backlight 701) arranged on a rear side of the rear liquid crystal cell (the laminated achromatic LCD stack) (Fig. 5), 
wherein the backlight (the backlight 701) includes a light emitting unit (an edge LED array), the light emitting unit (the edge LED array) including a light emitting diode (LED) (LED) configured to emit light (Fig. 5).

As to claim 5, Erinjippurath teaches wherein 
the display panel includes a light source (an edge LED array) (Fig. 5), and 
an arrangement order of the display panel is the light source (an edge LED array), the rear liquid crystal cell (the laminated achromatic LCD stack), the diffusion layer (the holographic midstream diffuser 718), and the front liquid crystal cell (the laminated color LCD stack) (Fig. 5). 
(a laminated color LCD stack, a holographic midstream diffuser 718, a laminated achromatic LCD stack, CROSS BEF 706 and 708, DBEF-D 710, a bulk diffuser 704, a backlight 701 and a reflector 700; Fig. 5)

As to claim 6, Erinjippurath teaches further comprising: 
circuitry (an achromatic panel control 1680x1050 472, a sub-pixel interpolation and reg. 476, and bilateral filtering 678) configured to: 
convert a color image signal (the sequence of input values {RinGintBin}) for the display panel into a black-and-white image signal (a set of drive values P1’, P2’, and P3’) (Figs. 4C and 5), and 
generate a rear image signal (the sequence of sets of achromatic panel drive values {P1,P2,P3}) based on the converted color image signal (the set of drive values P1’, P2’, and P3’) for the rear liquid crystal cell (Figs. 4C and 5).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Erinjippurath in view of Kikuchi (U.S. Pub. No. US 2018/0031897 A1).

As to claim 3, Erinjippurath teaches the display apparatus according to claim 1.
Erinjippurath does not expressly teach further comprising: at least one of a first transparent material layer between the diffusion layer and the front liquid crystal cell or a second transparent material layer between the diffusion layer and the rear liquid crystal cell. 
Kikuchi (Figs. 1-4) teaches further comprising: 
at least one of a first transparent material layer (a clear adhesive OCA) between the diffusion layer (the diffuser sheet 40) and the front liquid crystal cell (the first liquid crystal panel 10) or a second transparent material layer between the diffusion layer (the diffuser sheet 40) and the rear liquid crystal cell (the second liquid crystal panel 20) (the diffuser sheet 40 may be adhered to the first liquid crystal panel 10 and the second liquid crystal panel 20 by an adhesive such as an optical adhesive sheet (optically clear adhesive: OCA); [0063], lines 4-7) (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an optically clear adhesive as taught by Kikuchi in a dual panel display of Erinjippurath because the optically clear adhesive effectively eliminates the gap between a liquid crystal display panel and a diffuser to improve device display performance.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erinjippurath in view of Baba (U.S. Pub. No. US 2009/0115907 A1).

As to claim 14, Erinjippurath teaches the display apparatus according to claim 6.
Erinjippurath does not teach wherein a target input gradation is set as a maximum gradation value in a low gradation region in which human eyes hardly perceive a change in chromaticity.
Baba (Figs. 23-31) teaches 
wherein a target input gradation is set as a maximum gradation value in a low gradation region in which human eyes hardly perceive a change in chromaticity (a brightness G(xt) in the maximum dynamic range of the target input gray-scale level xt by making reference to the first setting lookup table 20 is determined; [0154], lines 1-4) (Figs. 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used evaluation value calculators as taught by Baba in a dual panel display of Erinjippurath because the evaluation value calculators can enhance visual contrast of  displayed image and reduce power consumption.

Allowable Subject Matter
10.		Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Erinjippurath, Kikuchi, and Baba, either individually or in combination, does not teach a limitation “wherein the circuitry is configured to convert the color image signal based on a lower limit value of a gradation value set for each color included in the color image signal” of claim 7 and a limitation “wherein the circuitry is configured to: multiply the rear image signal by a correction coefficient corresponding to a light amount component incident on the front liquid crystal cell; and generate a front image signal by dividing the color image signal by the rear image signal multiplied by the correction coefficient” of claim 10 in combination with the base claim and any intervening claim.  


Conclusion
11.		The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Min (U.S. Pub. No. US 2011/0249224 A1) is cited to teach a liquid crystal display device that is improved to obtain an excellent wide view compensation effect from a left handed liquid crystal layer and a right handed liquid crystal layer using the same wide view film and a method of manufacturing the liquid crystal display device.
Takata (U.S. Pub. No. US 2009/0153780 A1) is cited to teach a liquid crystal displays with improved contrast and television receivers incorporating such liquid crystal displays.

Inquiries
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691